DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 5/7/20.  These drawings are acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of the phrase “[t]he present disclosure provides” which can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler (US 2010/0132234).
Consider claim 1, Winkler discloses (e.g. figures 1-7) a holographic display, comprising:
a supporting platform (18, lower plate), wherein the supporting platform comprising a central display area (i.e. at blades 22) and at least one annular tiled display area arranged around the central display area (i.e. at blades 14);
a first display screen located in the central display area (22, blades), and an area formed by rotation of the first display screen around a central axis of the supporting platform covers the central display area (the blades are rotated about the central axis 13); and

a quantity of the second display screens is larger than a quantity of the first display screen (there are more blades 14 than blades 22) [0022-0024, 0026-0028] 
However, the embodiment of figure 2 does not explicitly disclose that wherein a light emitting surface of the first display screen is perpendicular to the supporting platform or wherein a light emitting surface of each of the plurality of second display screens is perpendicular to the supporting platform.  In the embodiment of figure 7, Winkler discloses a light emitting surface of the first display screen is perpendicular to the supporting platform or wherein a light emitting surface of each of the plurality of second display screens is perpendicular to the supporting platform (the blades can comprise LCD screens; see figure 7) [0022-0024, 0026-0028].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the embodiments of Winkler to utilize the LCD screens in the multiple blade embodiment, in order to provide layering of the displayed image for improved contrast and detail.
Consider claim 2, the modified Winkler discloses (e.g. figures 1-7) a holographic display, wherein there are at least two annular tiled display areas, and a quantity of the second display screens in each tiled display area increase in sequence in a direction 
Consider claim 3, the modified Winkler discloses (e.g. figure 2) a holographic display, wherein the first display screen is axisymmetric, and an axis of symmetry of the first display screen coincides with the central axis of the supporting platform (see figure 2, the displays are symmetric about the central axis 13) [0022-0024, 0026-0028].
Consider claim 4, the modified Winkler discloses a holographic display, wherein the second display screens and the first display screen are of a same specification (see figure 2, blades have the same blade dimensions) [0023].
Consider claim 5, the modified Winkler does not explicitly disclose that a distance between an outer boundary of each tiled display area and the central axis of the supporting platform is X times a distance between an outer boundary of the central display area and the central axis of the supporting platform; and each tiled display area comprises X pairs of second display screens, in one pair of second display screens, an included angle between the two second display screens is 180°, extension surfaces of the two second display screens intersect at the central axis of the supporting platform, and light emitting directions of the two second display screens are same, wherein X is an odd number greater than 1.  However, Winkler discloses the general relationship between two concentric rings of displays.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the distance 
Consider claim 6, the modified Winkler does not explicitly disclose a holographic display, wherein in a same tiled display area, a position angle y of each second display screen is:
                
                    γ
                    =
                    360
                    °
                    ×
                    
                        
                            x
                        
                        
                            y
                        
                    
                    -
                    α
                    ×
                    
                        
                            2
                            x
                        
                        
                            y
                        
                    
                
            
wherein y represents the position angle of each second display screen in the same tiled display area, x represents a serial number of each second display screen in the tiled display area, y represents the quantity of the second display screens in the tiled display area, and a represents an included angle between phases during display of the holographic display.
However, Winkler discloses the general relationship between two concentric rings of displays.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the distance between the screens in order to utilize routine experimentation to obtain a workable range of the location of the displays for a desired viewing set-up.
Consider claim 7, the modified Winkler discloses a holographic display, further comprising a cover plate (20, plate), wherein the cover plate is positioned on a side, facing away from the supporting platform, of each display screen, and is arranged in 
Consider claim 8, the modified Winkler discloses a holographic display, further comprising a plurality of supporting columns disposed between the cover plate and the supporting platform; and orthographic projections of the supporting columns on the supporting platform do not overlap with orthographic projections of the display screens on the supporting platform (the blades provide support so that blades not used for the display can be considered to be supporting columns) [0022-0024, 0026-0028].
Consider claim 9, the modified Winkler discloses a holographic display, further comprising drive circuit boards arranged in one-to-one correspondence with the display screens; and the drive circuit boards are disposed on a side, facing away from the display screens, of the supporting platform (the LEDs can be individually operated as controlled by the processor which is located on lower plate on the side away from the blades) [0027].
Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler (US 2010/0132234) in view of Sirmon et al. (US 2008/0094323).
Consider claim 10, the modified Winkler does not explicitly disclose a motor for driving the supporting platform to rotate; wherein a central rotating axis of the motor coincides with the central axis of the supporting platform.  Winkler and Sirmon are related as display devices.  Sirmon discloses (e.g. figure 2) a motor (11, motor) for driving the supporting platform to rotate (the device spins); wherein a central rotating axis of the motor coincides with the central axis of the supporting platform (the central axes coincide) [0043-0044].  It would have been obvious to a person of ordinary skill in 
Consider claim 11, the modified Winkler discloses a holographic display, further comprising a base, wherein the base is disposed on a side, facing away from the holographic display, of the motor (the base is not labeled in figure 2, but faces away from the from the display) [0043-0044 of Sirmon]. 
Consider claim 12, the modified Winkler discloses (e.g. figure 2 of Sirmon) a holographic display, further comprising a protective casing (10, housing), wherein the protective casing is disposed between the cover plate and the base to surround the holographic display and the motor (i.e. the housing is placed between the top and bottom portions) [0043-0044 of Sirmon].
Consider claim 13, the modified Winkler discloses a display method of the holographic display device, comprising: providing a driving signal for the motor to trigger the motor to drive the supporting platform to rotate according to a preset rule; and when the first display screen and the second display screens rotate to corresponding positions on the supporting platform, providing corresponding display data for the first display screen and the second display screens (the motor is driven to rotate and the LEDs are controllable via the processor control) [0022-0024, 0026-0028 of Winkler and 0044-0043 of Sirmon].
Consider claim 14, the modified Winkler discloses a holographic display method, wherein refresh frequencies of the first display screen and the second display screens 
Consider claim 15, the modified Winkler discloses a holographic display method, wherein the second display screens in a same tiled display area are refreshed simultaneously (the LEDs are programmable via the code instructions such that the on/off can be synchronized) [0027 of Winkler].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872